JAMES A. FINCH, Jr., Senior Judge,
dissenting.
I respectfully dissent.
The principal opinion holds that § 116.110 RSMo. Supp.1981 is unconstitutional. In so holding, it states that “withdrawals of signatures may be accomplished before the filing deadline.” Necessarily, this statement means that if § 116.110 had provided that any voter who had signed the initiative petition could withdraw their signature up to a date four months before the election (the filing deadline for the petition), the statute would have been constitutional. Therefore, the only thing which makes this statute unconstitutional, according to the principal opinion, is the fact that it authorizes withdrawal up to the time of certification by the Secretary of State.
I find nothing in the language of Mo. Const., Art III, §§ 49 and 50, which compels such a conclusion. Neither do I interpret the language of Missouri Farm Bureau v. Kirkpatrick, 603 S.W.2d 947 (Mo. banc 1980) as holding that a procedural statute such as § 116.110 would be a violation of the applicable constitutional provisions. Rather, the court, relying on a fairness doctrine, as enunciated in 42 Am.Jur.2d, Initiative and Referendum § 31 (1969), and on the idea that allowing withdrawal subsequent to the filing deadline might open the door to fraud, held that petitioners would not be allowed to withdraw their signatures after the deadline for filing the initiative petition. No statute was involved and a constitutional basis for the court’s action was not stated or relied upon.
Section 116.110 became effective subsequent to the decision in Missouri Farm Bureau v. Kirkpatrick, supra. The provision therein which allows withdrawal of signatures by affidavit of the signer prior to certification by the Secretary of State is purely procedural. It is a reasonable provision and does not violate any of the provisions of Mo.Const. Art. Ill, §§ 49 and 50. I would hold it to be constitutional.